 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   NATHANIEL JOHNSON,                                 No. 2:17-cv-0344 KJM AC P
11                      Plaintiff,
12          v.                                          ORDER
13   E. ARNOLD, et al.,
14                      Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

18   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On February 21, 2019, the magistrate judge filed findings and recommendations, which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within fourteen days. ECF No. 13. Plaintiff has not filed

22   objections to the findings and recommendations.

23          The court presumes that any findings of fact are correct. See Orand v. United States, 602

24   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

25   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

26   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

27   Having reviewed the file, the court finds the findings and recommendations to be supported by

28   the record and by the proper analysis.
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed February 21, 2019, are adopted in full;
 3          2. Defendants E. Arnold, former CSP-SOL Warden, and J. Lewis, CCHCS Deputy
 4   Director of Policy and Risk Management Service, are dismissed from this action with prejudice;
 5   and
 6          3. This matter is referred back to the assigned magistrate judge for all further pretrial
 7   proceedings.
 8   DATED: March 20, 2019.
 9

10                                                 UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
